The State of TexasAppellee/s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                          April 7, 2015

                           Nos. 04-14-00050-CR & 04-14-00688-CR

                                  Taylor Rae ROSENBUSCH,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                      Trial Court Nos. 2011CR11075 & 2011CR11074
                           Honorable Dick Alcala, Judge Presiding

                                         ORDER
       Appellant Taylor Rae Rosenbusch filed a motion to consolidate appeal number 04-14-
00050-CR and appeal number 04-14-00688-CR. The court has examined the records in the two
appeals and has determined that they should be consolidated. Appellant’s motion to consolidate
is GRANTED.
        It is therefore ORDERED that appeal numbers 04-14-00050-CR and 04-14-00688-CR are
consolidated for appeal under appeal number 04-14-00050-CR. Appeal number 04-14-00688-
CR is hereby administratively closed, and all documents filed under that appeal number are to be
transferred to appeal number 04-14-00050-CR. The parties shall file all future motions, briefs,
and other documents relating to either matter under appeal number 04-14-00050-CR. If this
court decides to submit this cause by oral argument, the matters shall be argued as a single
proceeding, and the total time limit for each party at oral argument shall equal the ordinary time
limit for a single appeal. See 4TH TEX. APP. (SAN ANTONIO) LOC. R. 9.1. The court will dispose
of the consolidated appeal with one judgment, opinion, and mandate.

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of April, 2015.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court